Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about April 21, 2008, which, insofar as appealed from as limited by the briefs, following a fact-finding hearing, determined that respondent mother neglected the subject child, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f]; § 1046 [b]; Nicholson v Scoppetta, 3 NY3d 357, 368-369 [2004]). The record shows, inter alia,' that the mother was diagnosed with bipolar disorder and engaged in conduct which raised serious questions about her ability to care for the child. The mother was observed acting in an inappropriate manner at the hospital during and after the birth of her child, and in the bathroom of the facility that hosted the parenting skills class she attended four months later.
The record does not support the mother’s claim that she was improperly denied assigned counsel. The mother repeatedly *498failed to complete the financial disclosure form and gave varying accounts of her ability to hire counsel. When she finally stated that she earned only $1,000 per month, the court found that she was indigent and provided assigned counsel. Moreover, the mother was represented by counsel when the fact-finding hearing commenced.
We have considered the mother’s remaining arguments and find them unavailing. Concur — Andrias, J.E, Friedman, Acosta, Freedman and Richter, JJ.